                                                             0121032of
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page      41057ÿ01718ÿ9
                                                     ÿÿÿÿÿ ÿ
                                                                       !"#$%&#ÿ(%)ÿ*++,,-,.
                                                                            /01ÿ3456789ÿ:9;<=67
                  2019-76485 / Court:              333            >?@ABCÿEFGEHGIFEJÿEFCFKÿLM




                                                                      k
                                                              ler
                                                           tC
                                                        ric
                                                    ist
                                                 sD
                                              es
                                            rg
                                        Bu
                                      n
                                    ily
                                 ar
                              M
                            of
                          e
                      ffic
                   O
                 py
             Co
          al
           i
       fic
     of
 Un




                                EXHIBIT C
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page 2 of 7




                                                           k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                         rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
               py
            Co
         al
          i
      fic
    of
 Un




                             EXHIBIT C
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page 3 of 7




                                                           k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                         rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
               py
            Co
         al
          i
      fic
    of
 Un




                             EXHIBIT C
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page 4 of 7




                                                           k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                         rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
               py
            Co
         al
          i
      fic
    of
 Un




                             EXHIBIT C
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page 5 of 7




                                                           k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                         rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
               py
            Co
         al
          i
      fic
    of
 Un




                             EXHIBIT C
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page 6 of 7




                                                           k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                         rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
               py
            Co
         al
          i
      fic
    of
 Un




                             EXHIBIT C
Case 4:19-cv-04736 Document 1-3 Filed on 12/05/19 in TXSD Page 7 of 7




                                                           k
                                                          ler
                                                       tC
                                                    ric
                                                ist
                                             sD
                                          es
                                         rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
               py
            Co
         al
          i
      fic
    of
 Un




                             EXHIBIT C
